DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in accordance with a determination that a hand-drawn input does not include hand-written characters, display a user interface for receiving additional calendar information for the event” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0334732), hereinafter Jung in view of Guiheneuf et al. (US 2005/0262164), hereinafter Guiheneuf.

In reference to claim 1, Jung discloses a method, comprising:
at an electronic device with a touch-sensitive display (140 of Fig. 1):
displaying an electronic calendar (Fig. 21A) on the touch-sensitive display, the displayed calendar including an area that corresponds to a first day (Thursday);
detecting a hand-drawn input (by using the pen or finger; paragraph [84]) on the touch-sensitive display in an area corresponding to the first day, wherein the hand-drawn input extends over a vertical portion that is (vertical line in area 1722; paragraph [179]), less than all (from Thursday 4 – Thursday 25), of the first day in the displayed calendar;
in response to detecting the hand-drawn input, displaying, over the vertical portion of the first day, one or more graphics (arrow of handwriting 2111) that correspond to the hand-drawn input (Fig. 21);
while displaying, over the vertical portion of the first day, the one or more graphics (2111) that correspond to the hand-drawn input, 
creating, in the first day in the electronic calendar, an event with a start time (Thursday 4) and an end time (Thursday 18), wherein the start time and the end time of the event are in accordance with the vertical portion of the first day that the hand drawn input extends over (see 2131 in 2110 associated with vertical portion of the hand drawn arrow 2111 in Fig. 21A).
The embodiment in Fig. 21 does not disclose while displaying, over portion of the first day, the one or more graphics that correspond to the hand-drawn input, detecting an input that corresponds to a request to create an event in the electronic calendar;
in response to detecting the hand-drawn input, determining whether the hand-drawn input includes hand-written characters:
in accordance with a determination that the hand-drawn input includes hand-written characters, recognizing the hand-written characters in the hand-drawn input;
entering the recognized hand-written characters into to the event in the electronic calendar; and
in accordance with a determination that the hand-drawn input does not include hand- written characters, displaying a user interface for receiving additional calendar information for the event.
Jung discloses embodiment in Fig. 8,  detecting an input that corresponds to a request (if a user select a time 811 or 812 in Fig. 8, in the portable terminal device, the portable device may provide feedback 821 that request a content of a schedule 822 “schedule NLI meeting” related to the selected time (paragraphs [119-120] ) to create an event and in response to detecting the input that corresponds to a request (821) to create an event “schedule NLI meeting” in the electronic calendar (see Fig. 8A, and also Figs. 17A and 17B that request write a content of event 1775 for overseas business trip if a user select a time 1731 correspondence; see paragraphs 179-181]).
 In the other embodiment in Figs. 17A-17C, Jung discloses in response to detecting the hand-drawn input, determining whether the hand-drawn input includes hand-written characters:
in accordance with a determination that the hand-drawn input includes hand-written characters, recognizing the hand-written characters in the hand-drawn input; entering the recognized hand-written characters into to the event in the electronic calendar(in operation 1750 of FIG. 17C, the portable terminal device 100 may receive a handwriting image 1751 on the new handwriting input layer 1741 using the touch pen. The portable terminal device 100 may recognize the handwriting image 1751 in consideration of an attribute of an area of an application corresponding to an area 1742 of the handwriting input layer 1741. In this case, an input box of the area of the application may be a text input box for inputting a text. A handwriting image input into the area 1742 of the new handwriting input layer 1741 may be recognized as a text; ¶ [182]); and
in accordance with a determination that the hand-drawn input does not include hand- written characters, displaying a user interface for receiving additional calendar information for the event (for example, in operation 1730 of FIGS. 17A-B, the portable terminal device 100 may receive the handwriting image 1731 that draws a horizontal line in the area 1722 of the handwriting input layer 1721. In operation 1740 of FIG. 17B, the portable terminal device 100 may visually distinguish cells (highlighted cells) of different days of the same week, which overlap with the horizontal line drawn, as a recognized result of the handwriting image 1731 from other cells in the executed schedule management application. i.e., in accordance to the hand writing image (173]) does not include the handwriting writing character, the display interface user interface (1743) for receiving additional information for the event such as the start date 15 and end date 18 of October, 2012; ¶ [177-179]) .
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the input request and create an event in as suggested in Figs. 8A and 17A-B for the embodiment in Fig. 21,  because it would provide user the confirmation to begin for editing the detail for the schedule event and the start time and end time of the scheduled event.
Jung does not disclose the first day is “a first day of the week”.
In the same field of endeavor, Guiheneuf discloses an electronic calendar that user can create an event on a first day (Monday) of the week with a start time (10:30 AM, and 2:00 PM) and end time (noon, and 3:00 PM).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jung with the teaching of Guiheneuf so that user could not only schedule events days across specific days of a month of the year but also can create event within specific times of specific days of a week. 

In reference to claim 3, Jung discloses after recognizing the hand-written characters, maintaining display of the graphics (“overseas business trip” in operation 1750 of Fig. 17C) that correspond to the hand-drawn input.

In reference to claim 4, Jung discloses after recognizing the hand-written characters, replacing display of the one or more graphics that correspond to hand-written characters with the corresponding recognized characters (see printed “OVERSEAS BUSINESS TRIP” in operation (1760) of Fig. 17C).

In reference to claim 5, Jung inherently discloses the input that corresponds to the request to create the event in the electronic calendar includes ceasing to detect the hand-drawn input, for example, close the handwriting input layer thereby stopping detect handwriting input (paragraph [187]).

In reference to claim 6, Jung discloses input that corresponds to the request to create the event (schedule for overseas business trip) in the electronic calendar (Fig. 17A) is detected on the one or more graphics (1731 in Fig. 17B or 2111 of Fig. 21A) that correspond to the hand-drawn input (handwriting input) as shown in Fig. 17B.

In reference to claim 7, Jung discloses in Fig. 21A, in response to detecting the input (2111) that corresponds to the request to create the event in the electronic calendar:
maintaining display, over the vertical portion of the first day, of the one or more graphics (double sided arrow in Fig. 17C) that correspond to the hand-drawn input (1731) and paragraph [179]). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the one or more graphic that correspond to the hand-drawn input in Fig. 21 A as suggested in Fig. 17C for provide visual information relate to the input information.

In reference to claim 8, Jung discloses in Fig. 21A, in response to detecting the input that corresponds to the request to create the event in the electronic calendar:
adding one or more graphics (visually distinguished cells 2131) in a vertical portion of the Thursday to indicate the start time (Thursday 4) and the end time of the event (Thursday 18);
Jung does not disclose in the Fig. 21a for maintaining display, of the one or more graphic that correspond to the hand-drawn input. 
However, in the Fig. 17C, Jung discloses maintaining display, one or more graphics (double sided arrow) correspond to one graphic that correspond to the hand-drawn input 1731 in Fig. 17B. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the one or more graphic that correspond to the hand-drawn input in Fig. 21 A as suggested in Fig. 17C for provide visual information relate to the input information.

In reference to claim 9, Jung discloses in in response to detecting the input that corresponds to the request to create the event in the electronic calendar:
replacing display of the one or more graphics (double sided arrow) that correspond to the hand-drawn input with display of predetermined graphics for the event (the portable device 100 may visually distinguish cells (2331) from the other cells (paragraph 179].

In reference to claim 11, Jung discloses sending the event to a second electronic device, remote from the electronic device with the touch-sensitive display, wherein a representation of the event is configured to be displayed on the second electronic device with the one or more graphics that correspond to the hand-drawn input (paragraph [185]).
Claims 14 and 15 are device claim and computer readable storage medium claim associated with method claim 1, and therefore are rejected as the same reason as set forth to claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Guiheneuf in view of Atkins et al. (U.S. Patent No. 10,455,703), hereinafter Askins, and further in view of Sheth et al. (U.S. Patent No. 9,268,997), hereinafter Sheth.
In reference to claim 10, Jung as modified does not disclose detecting that a current time is the start time of the event or a predetermined time before the start time of the event; and
in response to detecting that the current time is the start time of the event or the predetermined time before the start time of the event, displaying an event reminder on the touch-sensitive display, wherein the displayed event reminder includes the one or more graphics that correspond to the hand-drawn input.
In the same field of endeavor, Askins discloses in Fig. 3B detecting before predetermined time before the start time (Due in 15min) of the event (312) (of calendar application in Figs. 3) display a reminder (320) on the display.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the reminder in Jung as modified as taught by Askins so that the reminder is strategically scheduled to provide the reminder to the user associated with the calendar item early enough such that the user can be reminded in a convenient and helpful manner, and will have a chance to perform any necessary tasks prior to the calendar item (see abstract). 
The combination of Jung, Guiheneuf and Askins does not disclose displaying an event reminder on the touch-sensitive display, wherein the displayed event reminder includes the one or more graphics that correspond to the hand-drawn input.
In the same field of endeavor, Sheth discloses in Figs. 5B an event reminder includes one or more graphics that correspond to the hand-drawn input (#family dinner 7:pm, Feb-18).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the event reminder include one or more graphics that correspond to the hand-drawn input  in the combination of Jung, Guiheneuf and Askins as taught by Sheth for providing a quick text entry for the event reminder using touchscreen display. 

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, and Guiheneuf  in view of Graham (US 2004/0070573).
In reference to claim 16, Jung as modified does not disclose the input that corresponds to the request to create the event in the electronic calendar, is a lift off input.
 In the same field of endeavor, Graham discloses in Fig. 2 the input of a hand-drawn corresponding to create and event is a lift off input to create an event in an electronic calendar (FIG. 3 illustrates how character data are automatically aligned when the user lifts the stylus from the touch screen and waits for a given period of time, approximately two seconds in this example, before entering additional handwritten characters; paragraph [37]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the lift off input in Jung as modified in view of the teaching of Graham because it would help to increase readability and provide additional space for new handwritten data entry (paragraph [37]).

 Response to Arguments
Applicant's arguments filed July 25, 2022 with respect to claims 1, and 3-11 and 14-16 have been fully considered but they are not persuasive.
With respect to the argument, the claim recites “creating, in the first day in the electronic calendar, an event with a start time and an end time, wherein the start time and the end time of the event are in accordance with the vertical portion of the first day that the hand drawn input extends over” and “in accordance with a determination that the hand-drawn input includes hand-written characters, recognizing the hand-written characters in the hand-drawn input; entering the recognized hand- written characters into to the event in the electronic calendar.” In other words, the same hand drawn input that includes hand-written characters is also used to define the length of the event.
In contrast, Jung in Figure 8A (shown below) requires two steps (i) “the user may mark 811 one of the dates of the calendar to select the particular time” and (11) “[t]he user may write a name 822 of the schedule related to the selected time in an arbitrary area of the screen.” Jung at 0119]-[0120].
The examiner respectfully disagrees. Jung discloses in Fig. 8A, that a user may drag 812 a plurality of date of the date with a touch pen to select a particular time (October 28 – October 31) for the event in addition with other ways to select a particular time of the plurality of times at which the user wants to write a predetermined content, and the user also input (813) a date that the user wants to select, into an area of the screen (¶ [119]). 
Furthermore, Jung as illustrated in Figs 21A, creating an event with at start time (October 4) and end time (October 18) in ¶ [179];  and in Figs. 17B  creating an event with the start time (October 15) and end time (October 18) in ¶  [173]; Furthermore, Jung discloses in accordance with a determination that the hand-drawn input includes hand-written characters (hand-drawn “overseas business trip” (1751), recognizing the hand-written characters in the hand-drawn input; entering the recognized hand- written characters (overseas business trip (1761) into to the event in the electronic calendar as shown in Fig. 17C”; see ¶ [182-183]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning for example, applicant argued that Examiner has not provided a reasonable combination of Jung and Guiheneuf that would not lead to a teaching or suggestion of “detecting a hand-drawn input on the touch-sensitive display in an area that corresponds to the first day of the week, wherein the hand-drawn input extends over a vertical portion, that is less than all, of the first day in the displayed calendar.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of Jung and Guiheneuf related to inputting an event in an electronic calendar, therefore, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jung in view of the teaching of Guiheneuf as rationale in independent claims as discussed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the same hand drawn input that includes hand-written characters is also used to defined the length of the event”, see page 11 of the Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claims 10 and 16, see the rejections as applied to those claims as above.



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as indicated in the previous Office Action on May 24, 2021.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Namgung et al. (US 2015/00587896) discloses in Fig. 2B a method to create a schedule event (meeting) using hand-writing input on a touch sensitive display (100) in Fig. 3 on a particular date (22nd of May) and specific time (3:00 PM); see ¶ [91-94]).
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /DUC Q DINH/ Primary Examiner, Art Unit 2692